DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	The labeling of steps with numbers/letters (such as those in claims 15, 20, 23, 24, 27, 35, 36, 37, 44, 45, and 48) can cause potential future antecedence issues.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43, 44, 46, and 47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Forstall (US 2009/0005965).
Regarding claims 43 and 47, Forstall discloses a system (system with associated non-transitory computer readable medium, and method of route guidance; Forstall at abstract, Fig. 2), comprising:
A memory (any one of multiple memories in mobile devices and server; Forstall at 0032-0034, 0037, 0047, 0048).
A processing device, coupled to the memory (any of multiple processors in the server and mobile devices; Forstall at 0032-0034, 0037).
The processing device configured to identify a first set of navigational operations between an origin and destination (initial route between an origin and destination; Forstall at abstract, 0004).
The processing device configured to determine an alternative set of navigational operations between the origin and the destination that is likely to be more efficient at a certain point in time than the first set of navigational operations (providing an alternative route in view of changing current route conditions; Forstall at 0073).
The processing device configured to identify one or more operations included in the alternative set of navigational operations that deviate from the first set of navigational operations (alternative route features or “route progressions” which deviate from the primary route, e.g. bypass, favored roads, reroute data, etc.; Forstall at 0073, 0101)
The processing device providing one or more of the one or more operations included in the alternative set of navigational operations that deviate from the first set of navigational operations (automatically switching routes to a more optimal route, and displaying the route; Forstall at 0019, 0071-0073, 0101)

Regarding claim 44, Forstall discloses wherein to provide the one or more operations is to generate, based on (a) the one or more of the one or more operations included in the alternative set of navigational operations that deviate from the first set of navigational operations and (b) a corresponding one or more operations from at the first set of navigational operations from which the one or more of the one or more operations included in the alternative 

Regarding claim 46, Forstall discloses wherein the first set of navigational operations comprises a set of navigational operations previously traveled by a user associated with a device (driving history of user, including past routing decisions and frequency, involved in making rerouting decisions; Forstall at 0049, 0051, 0053, 0057).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4a.	Claims 45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall, as applied above, and further in view of Herbst (US 6,321,161).
Regarding claims 45 and 48, Forstall, as cited above with respect to claims 43 and 44, is silent as to providing a negative instruction that instructs a user not to perform the one or more operations from the first set of navigational operations.
not make an upcoming navigational operation (Herbst at column 9 lines 6-16, Fig. 7).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the automated alternative routing feature of Forstall with the negative instruction as taught by Herbst.  Doing so would adequately annunciate an alert the driver to not perform an operation and to follow a second set of navigational operations via detour route.

4b.	Claims 1, 5-8, 10, 25, 28, 30-32, 36, 38, 39, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall (US 2009/0005965), and further in view of Bennett (US 2013/0322634).
	Regarding claims 1 and 36, Forstall discloses a navigation system and method (routing system and method; Forstall at abstract), comprising:
Receiving a first set of navigational operations between an origin and destination (route between on origin and destination; Forstall at abstract, 0003, 0004).
Receiving an alternative set of navigational operations between the origin and destination (receiving an alternative set of navigational operations between the origin and destination in view of changing primary route conditions, i.e. an alternative route; Forstall at 0073).
Identifying one or more operations included in the alternative set of navigational operations that deviate from the first set of navigational operations (alternative route features or “route progressions” which deviate from the primary route, e.g. bypass, favored roads, reroute data, etc.; Forstall at 0073, 0101).
Selecting one or more interfaces of a device, and providing, via the selected one or more interfaces, one or more of the one or more operations included in the alternative set of navigational operations that deviate from the first set of navigational operations (automatically switching routes to a more optimal route, and changing the touch display or using the audio interfaces to reflect the changes; Forstall at 0017, 0019, 0025, 0026, 0071-0073, 0101).

It cannot be ascertained from the disclosure of Forstall selecting one or more interfaces of the device based on a display state of a device, and one or more operations identified as being included in the alternative set of navigational operations that deviate from the first set of navigational operations between the origin and destination, as claimed; Forstall automatically switches the navigation data displayed from the initial route to the updated, alternative route features when it is determined that a more optimal route is available.
Bennett, in a similar invention in the same field of endeavor, teaches updating the interface display to provide one or more of operations included in alternative set of navigational operations that deviate from the first set of navigational operations between the origin and destination based on the current display state (display screen, which is at least one I/O interface, will provide new navigation updates when needed to be provided to the user while another application is being displayed; Bennett at 0004, 0025-0027).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the routing algorithm of Forstall with that of Bennett.  Doing so would allow the navigation device to alert and update the user on route changes while the user may be occupied in another application.

Regarding claims 5-8, 41, and 42, Forstall discloses receiving a first set of navigational operations between the origin and destination that have been performed by one or more users associated with the alternative set of navigational operations as well as a defined frequency of use (driving history of user, including past routing decisions and frequency of use, e.g. daily, involved in making rerouting decisions; Forstall at 0049, 0051, 0053, 0057).

Regarding claim 10, Forstall discloses providing the one or more operations comprises selecting the one or more interfaces (providing the one or more operations via machine selected display, audio, or haptic; Forstall at 0017, 0025, 0026).

Regarding claim 25, Forstall discloses providing the one or more of the one or more operations comprises providing the one or more operations in a manner that is relatively more prominent than on or more notifications provided with respect to the one or more other operations (e.g. notification of switching a route is prominently displayed; Forstall at 0073).  

Regarding claim 28, Forstall discloses precluding a providing of the first set of navigational operations (first route not shown in favor of reroute; Forstall at 0073)

Regarding claim 30, 38, and 39, Forstall discloses only providing the alternative route when a better, more efficient route can be followed or will be complied with (Forstall at 0049, 0073, 0101).



Regarding claim 32, as best understood, Forstall discloses wherein the destination comprises an intermediate destination (waypoints; Forstall at 0053).

4c.	Claims 27, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Forstall and Bennett, as combined above, and further in view of Herbst (US 6,321,161).
Regarding claims 27, 37, and 40, as best understood, the combination is silent as to providing a negative instruction that instructs a user not to perform the one or more operations from the first set of navigational operations; the combination is also silent as to providing the one or more operations in a relatively stronger fashion.
Herbst, in a similar invention in the same filed of endeavor, provides a graphical indicator more prominently displayed (“emphasizing”) with an audio message to not make an upcoming navigational operation (Herbst at column 9 lines 6-16, Fig. 7).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the negative instruction as taught by Herbst.  Doing so would adequately annunciate an alert the driver to not perform an operation and to follow a second set of navigational operations via detour route.

4d.	Claims 11-19, 26, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall and Bennett, as combined above, and further in view of Uyeki (US 2007/0290839).

Uyeki, in a similar invention in the same field of endeavor, teaches rerouting as a function of determining the likelihood the driver will ignore the suggested route based on prior history (Uyeki at 0167), as well as displaying the calculated route (Uyeki at 0169).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the history of ignoring prior routes as taught by Uyeki.  Doing so would provide the user with a useful, more personalized route.

Regarding claims 15 and 16, the combination teaches determining a degree to which the one or more of the one or more operations is relatively unlikely to be complied with comprises determining based on at least one of a geographic location associated with a device a degree to which the one or more of the one or more operations is relatively unlikely to be complied with (based on location and history, calculating a degree at which the driver might ignore a routing suggestion; Uyeki at 0167).

Regarding claims 17 and 19, the combination teaches wherein determining the degree to which the one or more of the one or more operations is relatively unlikely to be complied with comprises determining a degree to which the one or more of the one or more operations is relatively unlikely to be complied with further based on a device state of the device (dynamic 

Regarding claim 18, the combination teaches wherein determining the degree to which the one or more of the one or more operations is relatively unlikely to be complied with comprises determining a degree to which the one or more of the one or more operations is relatively unlikely to be complied with further based on one or more environmental conditions perceptible to a device (dynamic route guidance and reroutes algorithm are predicated on a perceptible device state, e.g. current location; Uyeki at 0150).

Claim Objections
5.	Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 22-24, are objected due to dependency on their respective claims.

Response to Arguments
6.	Applicant’s contention (see page 15 filed 08 December 2021) with respect to the rejection of the claims under 35 U.S.C. 112(b) has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of the claims under 35 U.S.C. 112(b) has been withdrawn.  


Applicant has contended the combination does not teach the amended portion of claim 1, comprising selecting one or more interfaces of the device based on (a) a display state of a device, and (b) the identified one or more operations included in the alternative set of navigational operations that deviate from the first set of navigational operations between the origin and destination.

The examiner respectfully disagrees; as broadest reasonably interpreted, the amended portion of the claim is merely, while traversing a route between the origin and destination, selecting and altering a display state of the interface of the device based on the current display state and the alternative route which was calculated.
As cited above, Forstall discloses selecting at least one interface of the device (touch screen; Forstall at 0017) to provide the alternative routing instructions while traversing a route between the origin and destination, the alternative route including operations that deviate from the current route (Forstall at 0017, 0019, 0025, 0026, 0071-0073, 0101).  While it could be argued that the touch screen interface of Forstall is selected to be changed based on necessity of new route information, and that updating the touch screen interface as disclosed by Forstall could be equivalent to selecting, the “selecting” in itself was not explicitly disclosed by the Forstall.
To alleviate the uncertainty of Forestall, Bennett still teaches the amended portion of the claim.  Bennett teaches that if the device is running the navigation application in the background and another application is currently displayed on the display (current display state of the device; 1 as argued.
It is also argued on page 16, second paragraph that the citation of Bennett does not teach “selecting interfaces”; said term is never contemplated in independent claim 1.  Independent claim 1 only states that one or “more interfaces” are selected.  To meet the limitations of said term, only one interface needs to be chosen to be updated.
Since the combination teaches activating an interface as a function of the display state, the combination teaches the contested portion of claim 1.
Thus, since the combination of Forstall and Bennett still teaches that which is claimed, the examiner maintains the rejection of claim 1 under 35 U.S.C. 103 for those reasons cited above, and for those found in the prior office action is which is incorporated herein.

8.	Applicant’s contention (see page 16 filed 08 December 2021) with respect to the rejection of independent claims 43 and 48 has been fully considered and is not persuasive.
Applicant has contended that said claims are patentable over the art of record for those reasons outlined with respect to claim 1.  
The examiner respectfully disagrees claims 43 and 48 differ significantly in that which is claimed when compared with claim 1 and do not maintain the contended embodiments of claim 1 as discussed above.  For example, independent claim 43 does not include the contested “selecting” embodiment as stated in independent claim 1.


9.	Although not specifically argued, all remaining claims remain rejected under their respective grounds/rationales and applicable prior art for those reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        02 March 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lighting up the screen is still altering the selected interface as a function of current display state, i.e. locked, as a function of new navigation information to be provided.